
	
		IV
		111th CONGRESS
		2d Session
		S. CON. RES. 57
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 14, 2010
			Mr. LeMieux (for
			 himself, Mr. Risch, and
			 Mr. DeMint) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Budget
		
		CONCURRENT RESOLUTION
		Establishing an expedited procedure for
		  consideration of a bill returning spending levels to 2007 levels.
		  
	
	
		1.Expedited consideration
			(a)2007 spending billFor purposes of this resolution, the term
			 2007 spending bill means a bill that reduces outlays for the
			 fiscal year beginning in the year in which the bill is considered to levels not
			 exceeding the levels for fiscal year 2007. The bill may not increase
			 revenues.
			(b)Expedited consideration of 2007 spending
			 bill
				(1)Introduction of 2007 spending
			 billA 2007 spending bill may
			 be introduced in the House of Representatives and in the Senate not later than
			 July 12, 2010, or any time after the first day of a session for any year
			 thereafter by the majority leader of each House of Congress. If 5 session days
			 after July 12 in 2010 or after the first day of session any year thereafter the
			 majority leader has not introduced a bill, the minority leader of each House of
			 Congress may introduce a 2007 spending bill (during this time the majority
			 leader may not introduce a 2007 spending bill). If a 2007 spending bill is not
			 introduced in accordance with the preceding sentence in either House of
			 Congress within 5 session days, then any Member of that House may introduce a
			 2007 spending bill on any day thereafter. Upon introduction, the 2007 spending
			 bill shall be referred to the relevant committees of jurisdiction.
				(2)Committee considerationThe committees to which the 2007 spending
			 bill is referred shall report the 2007 spending bill without any revision and
			 with a favorable recommendation, an unfavorable recommendation, or without
			 recommendation, not later than 30 calendar days after the date of introduction
			 of the bill in that House, or the first day thereafter on which that House is
			 in session. If any committee fails to report the bill within that period, that
			 committee shall be automatically discharged from consideration of the bill, and
			 the bill shall be placed on the appropriate calendar.
				(3)Fast track consideration in House of
			 Representatives
					(A)Proceeding to considerationIt shall be in order, not later than 7 days
			 of session after the date on which an 2007 spending bill is reported or
			 discharged from all committees to which it was referred, for the majority
			 leader of the House of Representatives or the majority leader’s designee, to
			 move to proceed to the consideration of the 2007 spending bill. It shall also
			 be in order for any Member of the House of Representatives to move to proceed
			 to the consideration of the 2007 spending bill at any time after the conclusion
			 of such 7-day period. All points of order against the motion are waived. Such a
			 motion shall not be in order after the House has disposed of a motion to
			 proceed on the 2007 spending bill. The previous question shall be considered as
			 ordered on the motion to its adoption without intervening motion. The motion
			 shall not be debatable. A motion to reconsider the vote by which the motion is
			 disposed of shall not be in order.
					(B)ConsiderationThe 2007 spending bill shall be considered
			 as read. The previous question shall be considered as ordered on the 2007
			 spending bill to its passage without intervening motion except 50 hours of
			 debate, equally divided and controlled by the proponent and an opponent. A
			 motion to limit debate shall be in order during such debate. A motion to
			 reconsider the vote on passage of the 2007 spending bill shall not be in
			 order.
					(C)AppealsAppeals from decisions of the chair
			 relating to the application of the Rules of the House of Representatives to the
			 procedure relating to the 2007 spending bill shall be decided without
			 debate.
					(D)Application of house rulesExcept to the extent specifically provided
			 in this paragraph, consideration of an 2007 spending bill shall be governed by
			 the Rules of the House of Representatives. It shall not be in order in the
			 House of Representatives to consider any 2007 spending bill introduced pursuant
			 to the provisions of this subsection under a suspension of the rules pursuant
			 to clause 1 of House Rule XV, or under a special rule reported by the House
			 Committee on Rules.
					(E)AmendmentsIt shall be in order to offer amendments to
			 the 2007 spending bill, provided that any such amendment is relevant and would
			 not result in an overall outlay level exceeding the level included in the 2007
			 spending bill.
					(F)Vote on passageImmediately following the conclusion of
			 consideration of the 2007 spending bill, the vote on passage of the 2007
			 spending bill shall occur without any intervening action or motion and shall
			 require an affirmative vote of three-fifths of the Members, duly chosen and
			 sworn. If the 2007 spending bill is passed, the Clerk of the House of
			 Representatives shall cause the bill to be transmitted to the Senate before the
			 close of the next day of session of the House.
					(4)Fast track consideration in Senate
					(A)In generalNotwithstanding rule XXII of the Standing
			 Rules of the Senate, it is in order, not later than 7 days of session after the
			 date on which an 2007 spending bill is reported or discharged from all
			 committees to which it was referred, for the majority leader of the Senate or
			 the majority leader’s designee to move to proceed to the consideration of the
			 2007 spending bill. It shall also be in order for any Member of the Senate to
			 move to proceed to the consideration of the 2007 spending bill at any time
			 after the conclusion of such 7-day period. A motion to proceed is in order even
			 though a previous motion to the same effect has been disagreed to. All points
			 of order against the motion to proceed to the 2007 spending bill are waived.
			 The motion to proceed is not debatable. The motion is not subject to a motion
			 to postpone. A motion to reconsider the vote by which the motion is agreed to
			 or disagreed to shall not be in order. If a motion to proceed to the
			 consideration of the 2007 spending bill is agreed to, the 2007 spending bill
			 shall remain the unfinished business until disposed of.
					(B)DebateConsideration of an 2007 spending bill and
			 of all debatable motions and appeals in connection therewith shall not exceed a
			 total of 50 hours. Debate shall be divided equally between the majority and
			 minority leaders or their designees. A motion further to limit debate on the
			 2007 spending bill is in order. Any debatable motion or appeal is debatable for
			 not to exceed 1 hour, to be divided equally between those favoring and those
			 opposing the motion or appeal. All time used for consideration of the 2007
			 spending bill, including time used for quorum calls and voting, shall be
			 counted against the total 50 hours of consideration.
					(C)AmendmentsIt shall be in order to offer amendments to
			 the 2007 spending bill, provided that any such amendment is relevant and would
			 not result in an overall outlay level exceeding the level included in the 2007
			 spending bill.
					(D)Vote on passageThe vote on passage shall occur immediately
			 following the conclusion of the debate on the 2007 spending bill and a single
			 quorum call at the conclusion of the debate if requested. Passage shall require
			 an affirmative vote of three-fifths of the Members, duly chosen and
			 sworn.
					(E)Rulings of the chair on
			 procedureAppeals from the
			 decisions of the Chair relating to the application of the rules of the Senate
			 to the procedure relating to a 2007 spending bill shall be decided without
			 debate.
					(5)Rules to coordinate action with other
			 house
					(A)ReferralIf, before the passage by 1 House of an
			 2007 spending bill of that House, that House receives from the other House an
			 2007 spending bill, then such proposal from the other House shall not be
			 referred to a committee and shall immediately be placed on the calendar.
					(B)Treatment of 2007 spending bill of other
			 houseIf 1 House fails to
			 introduce or consider a 2007 spending bill under this section, the 2007
			 spending bill of the other House shall be entitled to expedited floor
			 procedures under this section.
					(C)Procedure
						(i)2007 spending bill in the
			 SenateIf prior to passage of
			 the 2007 spending bill in the Senate, the Senate receives an 2007 spending bill
			 from the House, the procedure in the Senate shall be the same as if no 2007
			 spending bill had been received from the House except that—
							(I)the vote on final passage shall be on the
			 2007 spending bill of the House if it is identical to the 2007 spending bill
			 then pending for passage in the Senate; or
							(II)if the 2007 spending bill from the House is
			 not identical to the 2007 spending bill then pending for passage in the Senate
			 and the Senate then passes the Senate 2007 spending bill, the Senate shall be
			 considered to have passed the House 2007 spending bill as amended by the text
			 of the Senate 2007 spending bill.
							(ii)Disposition of the 2007 spending
			 billUpon disposition of the
			 2007 spending bill received from the House, it shall no longer be in order to
			 consider the 2007 spending bill originated in the Senate.
						(D)Treatment of companion measures in the
			 SenateIf following passage
			 of the 2007 spending bill in the Senate, the Senate then receives an 2007
			 spending bill from the House of Representatives that is the same as the 2007
			 spending bill passed by the House, the House-passed 2007 spending bill shall
			 not be debatable. If the House-passed 2007 spending bill is identical to the
			 Senate-passed 2007 spending bill, the vote on passage of the 2007 spending bill
			 in the Senate shall be considered to be the vote on passage of the 2007
			 spending bill received from the House of Representatives. If it is not
			 identical to the House-passed 2007 spending bill, then the Senate shall be
			 considered to have passed the 2007 spending bill of the House as amended by the
			 text of the Senate 2007 spending bill.
					(E)Consideration in conferenceUpon passage of the 2007 spending bill, the
			 Senate shall be deemed to have insisted on its amendment and requested a
			 conference with the House of Representatives on the disagreeing votes of the
			 two Houses, and the Chair be authorized to appoint conferees on the part of the
			 Senate, without any intervening action.
					(F)Action on conference reports in
			 Senate
						(i)Motion to proceedA motion to proceed to the consideration of
			 the conference report on the 2007 spending bill may be made even though a
			 previous motion to the same effect has been disagreed to.
						(ii)ConsiderationDuring the consideration in the Senate of
			 the conference report (or a message between Houses) on the 2007 spending bill,
			 and all amendments in disagreement, and all amendments thereto, and debatable
			 motions and appeals in connection therewith, debate (or consideration) shall be
			 limited to 30 hours, to be equally divided between, and controlled by, the
			 majority leader and minority leader or their designees. Debate on any debatable
			 motion or appeal related to the conference report (or a message between Houses)
			 shall be limited to 1 hour, to be equally divided between, and controlled by,
			 the mover and the manager of the conference report (or a message between
			 Houses).
						(iii)Debate if defeatedIf the conference report is defeated,
			 debate on any request for a new conference and the appointment of conferees
			 shall be limited to 1 hour, to be equally divided between, and controlled by,
			 the manager of the conference report and the minority leader or his designee,
			 and should any motion be made to instruct the conferees before the conferees
			 are named, debate on such motion shall be limited to one-half hour, to be
			 equally divided between, and controlled by, the mover and the manager of the
			 conference report. Debate on any amendment to any such instructions shall be
			 limited to 20 minutes, to be equally divided between and controlled by the
			 mover and the manager of the conference report. In all cases when the manager
			 of the conference report is in favor of any motion, appeal, or amendment, the
			 time in opposition shall be under the control of the minority leader or his
			 designee.
						(iv)Amendments in disagreementIf there are amendments in disagreement to
			 a conference report on the 2007 spending bill, time on each amendment shall be
			 limited to 30 minutes, to be equally divided between, and controlled by, the
			 manager of the conference report and the minority leader or his designee. No
			 amendment that is not germane to the provisions of such amendments shall be
			 received.
						(G)Vote on conference report in each
			 HousePassage of the
			 conference in each House shall be by an affirmative vote of three-fifths of the
			 Members of that House, duly chosen and sworn.
					(H)VetoIf the President vetoes the bill debate on
			 a veto message in the Senate under this subsection shall be 1 hour equally
			 divided between the majority and minority leaders or their designees.
					(6)Rules of the Senate and House of
			 RepresentativesThis
			 subsection is enacted by Congress—
					(A)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and is deemed to be
			 part of the rules of each House, respectively but applicable only with respect
			 to the procedure to be followed in that House in the case of bill under this
			 section, and it supersedes other rules only to the extent that it is
			 inconsistent with such rules; and
					(B)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
					2.Effective periodThis resolution shall be effective until
			 fiscal year 2020 or the fiscal year spending levels are returned to fiscal year
			 2007 levels whichever date first occurs.
		
